Citation Nr: 1031079	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  05-17 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.

2.  Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide and pesticide exposure.

3.  Entitlement to service connection for non-Hodgkin's lymphoma, 
to include as due to herbicide and pesticide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active service from April 1972 to January 1976 
with subsequent service in the U.S. Marine Corps Reserves and the 
U.S. Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  In July 2007, the 
Veteran testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.  A transcript of the hearing is of 
record.

The Board remanded the increased rating claim for bilateral 
hearing loss in January 2008 so that a VA examination could be 
provided addressing the present severity of the disability.  The 
RO substantially complied with the directives of the Board remand 
by providing for a VA audiology examination addressing the 
current impairment associated with the hearing loss disability in 
November 2009.

The Veteran's service connection claims for diabetes mellitus and 
non-Hodgkin's lymphoma were previously subjected to a stay 
because the claims were inextricably intertwined with herbicide 
exposure in Vietnam in which the only evidence of exposure was 
service aboard a ship near Vietnam.  

Claims based on herbicide exposure in which the only evidence of 
exposure is the receipt of a Vietnam Service Medal or service on 
a vessel off the shore of Vietnam were previously subject to a 
stay imposed as a result of the U.S. Court of Appeals for 
Veterans Claims decision in Haas v. Nicholson, 20 Vet. App. 257 
(2006).

In May 2008, the Federal Circuit upheld VA's requirement that a 
claimant must have been present within the land borders of 
Vietnam at some point in the course of his or her military duty 
in order to be entitled to the presumption of herbicide exposure 
under 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The U.S. Supreme 
Court denied a petition for writ of certiorari in January 2009.  
See Haas v. Peake, 129 S.Ct. 1002 (Mem) U.S., 2009.  Later that 
month, the stay of adjudication of the claims for compensation 
based on exposure to herbicides affected by Haas was lifted.  

Thus, the service connection claims for diabetes mellitus and 
non-Hodgkin's lymphoma are presently before the Board.  These 
issues are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

A February 2010 informal brief presentation raised issues 
related to a left elbow disorder and a sleep disorder; 
however, those claims had been address by the Board in 
January 2008 and are not on appeal.  In addition, the 
Veteran raised an issue of an increased rating for a left 
shoulder disability at the hearing.  Nonetheless, the 
Board does not currently have jurisdiction over them.  If 
he desires to pursue these issues, he should do so with 
specificity at the RO.


FINDING OF FACT

Bilateral hearing loss is manifested by no more than Level III 
hearing loss in the right ear and Level IV hearing loss in the 
left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 
4.1-4.7, 4.85, 4.86, Tables VI, VIA, and VII, Diagnostic Code 
(DC) 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where there 
is a reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 38 
C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the potential application of the various other 
provisions of 38 C.F.R., Parts 3 and 4 will be considered, 
whether or not they were raised by the veteran, as well as the 
entire history of the veteran's disorder in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation already has been established 
and an increased disability rating is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).   Different percentage ratings for 
different periods of time can be applied based on the medical 
evidence of record.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Once the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is against 
the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  Id.

Hearing impairment is evaluated under 38 C.F.R. § 4.85, and is 
determined by comparing the results of controlled speech 
discrimination tests with the average hearing threshold level.  
The hearing threshold levels are measured by pure tone audiometry 
tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz 
(cycles per second).  

The Rating Schedule allows for such audiometric test results to 
be translated into a numeric designation, which range from Level 
I for essentially normal acuity to Level XI for profound 
deafness.  Based on the level of hearing impairment, a percentage 
evaluation is assigned to determine the level of compensation, 
ranging from noncompensable to 100 percent.  Disability ratings 
for hearing impairment are derived by the mechanical application 
of the rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered. Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

The exceptional patterns of hearing impairment as provided under 
38 C.F.R. § 4.86 applies when the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 2000 
Hertz.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a pure 
tone audiometry test. 38 C.F.R. § 4.85(a).
The RO granted service connection for bilateral hearing loss in 
December 1976 assigning a 0 percent disability rating.  In May 
1994, the RO confirmed this rating.   The RO granted an increased 
rating of 10 percent for bilateral hearing loss in June 2003, 
effective April 2, 2003.

The Veteran appealed this action seeking entitlement to a higher 
rating for bilateral hearing loss.  He stated that his hearing 
loss made it difficult to follow normal conversations and that 
since he had two ears it was unfair to treat the hearing loss 
disability as a single disability.

On authorized VA audiological evaluation in May 2003, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
25
75
36
LEFT
25
30
30
90
44

Speech audiometry revealed speech recognition ability of 78 
percent in the right ear and 72 percent in the left ear.  The 
Veteran reported difficulty understanding speech heard under less 
than optimal conditions.

These audiological findings show that the Veteran's acuity does 
not fall under an exceptional pattern of hearing loss.  Applying 
the above findings to 38 C.F.R. § 4.85, Table VI shows Level III 
hearing loss in the right ear and Level IV hearing loss in the 
left ear.  Level III hearing loss combined with Level IV hearing 
loss under Table VII shows that a 10 percent rating is warranted.  

On authorized VA audiological evaluation in November 2009, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
25
80
39
LEFT
20
30
35
90
44

Speech audiometry revealed speech recognition ability of 78 
percent in the right ear and 74 percent in the left ear.  The 
diagnosis was normal hearing sensitivity through 3000 Hz sloping 
to a severe sensorineural hearing loss in the right and left 
ears.  It was noted that there were significant effects on the 
Veteran's occupation.

These audiological findings continue to show that the Veteran's 
acuity does not fall under an exceptional pattern of hearing 
loss.  Applying the above findings to Table VI again shows Level 
III hearing loss in the right ear and Level IV hearing loss in 
the left ear, which combines for a 10 percent rating under Table 
VII.

The evidence of record shows that a rating in excess of 10 
percent is not warranted for the Veteran's bilateral hearing loss 
disability.  To the extent that one single disability rating is 
assigned for both ears, VA regulations do not allow for separate 
ratings for bilateral hearing loss disabilities.  

Even though a single disability rating is assigned, the level of 
hearing loss in each ear is considered in determining the 
severity of the bilateral hearing loss disability and assigning 
the proper rating under 38 C.F.R. § 4.85.  Thus, the Veteran's 
concerns that the hearing loss in each ear has not been properly 
evaluated are actually addressed by the rating criteria for 
hearing loss disabilities.

The level of hearing loss impairment has been relatively stable 
throughout the appeals period, or at least has never been worse 
than what is warranted for a 10 percent rating.  Therefore, the 
application of staged ratings (i.e., different percentage ratings 
for different periods of time) is inapplicable.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran has argued that he is entitled to a rating higher 
than 10 percent for his hearing loss disability.  He is competent 
to report that which he can experience or observe and he is 
deemed credible, in this regard.  However, as a layperson lacking 
in medical training and expertise, he cannot provide a competent 
medical opinion regarding the severity of his disability, and to 
that extent, his views are outweighed by the detailed opinions 
provided by the medical professionals who discussed the Veteran's 
hearing loss disability.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards. 38 C.F.R. § 3.321(b)(1).  

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment or frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  If 
so, the appeal must be referred for consideration of the 
assignment of an extraschedular rating, otherwise, the schedular 
evaluation is adequate, and referral is not required. Thun, 22 
Vet. App. at 116.

The schedular evaluation in this case is adequate.  A rating in 
excess of that assigned is provided for certain manifestations of 
the service-connected disorder but the medical evidence reflects 
that those manifestations are not present in this case. 
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disability.  

The Veteran's hearing loss disability makes it difficult to 
understand speech heard under less than optimal conditions and 
has significant occupational effects, but this does not denote an 
exceptional or unusual disability picture.  He also has not 
required hospitalization due to the service-connected disability, 
and marked interference of employment has not been shown.  
Therefore, the disability picture is contemplated by the rating 
schedule and no extraschedular referral is required.

Additionally, an inferred claim for a total disability rating 
based on individual unemployability (TDIU) under Rice v. 
Shinseki, 22 Vet. App. 447 (2009) has been considered.  The 
Veteran testified that he had not worked since 1995 and that he 
was retired because of his non-Hodgkin's lymphoma.  As the issue 
of entitlement to a TDIU has not been raised with respect to 
hearing loss, it is inapplicable in this case.

In sum, the evidence more closely approximates the criteria for a 
10 percent rating for bilateral hearing loss.  38 C.F.R. § 4.7.  
The preponderance of the evidence is against the claim for 
increase and there is no doubt to be resolved.  As such, the 
appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In 
the event that a VA notice error occurs regarding the information 
or evidence necessary to substantiate a claim, VA bears the 
burden to show that the error was harmless.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

The RO provided the appellant pre-adjudication notice by letter 
dated in April 2003.  The letter noted the general criteria for 
substantiating an increased rating claim and notified the Veteran 
to submit relevant evidence or notify VA of evidence to obtain on 
his behalf.  The RO provided him with additional notice in 
January 2008, which included the criteria for assigning effective 
dates and disability ratings, subsequent to the initial 
adjudication.  

While the 2008 notice was not provided prior to the initial 
adjudication, the Veteran has had the opportunity to submit 
additional argument and evidence, and to meaningfully participate 
in the adjudication process.  The claim was subsequently 
readjudicated in a May 2008 statement of the case and January 
2010 supplemental statement of the case, following the provision 
of notice. 

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  

The letter generally notified the Veteran that to substantiate 
his increased rating claim for bilateral hearing loss he must 
submit evidence that the hearing loss disability had become 
worse.  This is deemed sufficient, as notice described in 
38 U.S.C. § 5103(a) need not be veteran-specific and generic 
notice is all that is required.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007); 
see also Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1278-1281 
(Fed. Cir. 2009).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, he has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the notices.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes service 
treatment records, hearing testimony, and VA examination reports.  
There is no indication in the record of any outstanding evidence.  
The record shows that the Veteran has been awarded Social 
Security Administration (SSA) disability benefits but he 
testified that this was due to his non-Hodgkin's lymphoma and 
there is no need to obtain these records prior to the Board's 
adjudication of the increased rating claim for hearing loss.

The Veteran was afforded VA examinations in May 2003 and November 
2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Relevant 
to VA audiological examinations, in addition to dictating 
objective test results, a VA audiologist must fully describe the 
functional effects caused by a hearing loss disability in his or 
her final report.  See Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007).  

The two VA examinations of record both addressed the Veteran's 
functional impairment due to the hearing loss disability.  
Specifically, the reports note that the hearing loss disability 
made it difficult to understand speech heard under less than 
optimal conditions and had significant occupational effects.  

The evidence is sufficient for the Board to consider whether 
referral for an extra-schedular rating is warranted under 38 
C.F.R. § 3.321(b).  The examination reports obtained also contain 
sufficient information to decide the issue on appeal. See Massey 
v. Brown, 7 Vet. App. 204 (1994).  The Board finds that a further 
examination is not necessary.

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the Veterans Court recently held that 38 C.F.R. 
§ 3.103(c)(2) (2009) required that the Veterans Law Judge (VLJ) 
who conducted a hearing fulfill two duties to comply with the 
above the regulation.  These duties consist of (1) the duty to 
fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ noted the basis of the prior 
determination and noted the element of the claim that was lacking 
to substantiate the claim for benefits.  The VLJ specifically 
noted the issues on appeal.  The representative and the VLJ then 
asked questions to ascertain the history of the Veteran's claim 
and his current symptomatology.  

In addition, the VLJ sought to identify any pertinent evidence 
not currently associated with the claims folder that might have 
been overlooked or was outstanding that might substantiate the 
claim.  The representative specifically asked the Veteran about 
any treatment for hearing loss.  The VLJ specifically inquired 
about treatment at VA facilities, and the Board subsequently 
reviewed the claims file to ensure the inclusion of those 
records.  

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the element necessary to 
substantiate the claim and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the element 
necessary to substantiate his claim for benefits.  

The Veteran's representative and the VLJ asked questions to draw 
out the current symptomatology.  As such, the Board finds that, 
consistent with Bryant, the VLJ complied with the duties set 
forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice 
provided during the hearing constitutes harmless error.  

In sum, VA has substantially complied with the notice and 
assistance requirements and the Veteran is not prejudiced by a 
decision on the claim at this time.


ORDER

Entitlement to a rating in excess of 10  percent for bilateral 
hearing loss is denied.


REMAND

The Veteran seeks service connection for diabetes mellitus and 
non-Hodgkin's lymphoma due to herbicide and pesticide exposure.  
His DD-Form 214 indicates that he served in the Gulf of Siam but 
does not indicate that he set foot on land in Vietnam.  Further, 
he claimed at the Travel Board hearing that he did not set foot 
on land in Vietnam during his service but rather flew a 
helicopter over the land and had to serve on a ship close to 
Vietnam.  

The Veteran submitted a written statement in January 2007 that he 
served aboard the USS Tripoli LPH-10 in 1973 during a contingency 
operation named Eagle Pull and that his ship was in the coastal 
waters of South Vietnam.  He submitted a copy of the USS Tripoli 
Deck Log Book from August 1, 1973 to August 31, 1973, which notes 
that on August 12, 1973, the ship was 47.4 miles from Hon Khoai 
Island, which is on the southern tip of Vietnam.  

He also submitted a copy of a letter dated in August 1973 to his 
parents in which he noted that they were sailing around the 
southern tip of South Vietnam.  His service treatment records, 
however, only show that he served on the USS Okinawa.  

VA regulation, 38 C.F.R. § 3.313(b), provides that "service in 
Vietnam during the Vietnam Era," together with subsequent 
development of non-Hodgkin's lymphoma, "is sufficient to 
establish service connection for that disease."  VA regulation, 
38 C.F.R. § 3.313(a), defines "service in Vietnam" as including 
"service in the waters offshore, or service in other locations 
if the conditions of service involved duty or visitation in 
Vietnam."  38 C.F.R. § 3.313(a).  

Although this language is similar to the definition of "service 
in the Republic of Vietnam" under 38 C.F.R. § 3.307(a)(6)(iii) 
for purposes of applying the presumption of herbicide exposure, 
it differs in a subtle, but important respect.  The placement of 
"or" in the definition of "service in Vietnam" suggests that 
the requirement of visitation or duty in Vietnam applies to 
"service in other locations," but not to "service in the 
waters offshore."  

In contrast, in 38 C.F.R. § 3.307(a)(6)(iii), the use of the word 
"and" rather than "or" without a comma separating the 
reference to "service in the waters offshore" and "service in 
other locations," indicates that the requirement of visitation 
or duty in the Republic of Vietnam applies to both of these forms 
of extraterritorial service.  See Haas v. Peake, 525 F.3d 1168, 
1178 (Fed. Cir. 2008).

In other words, confirming that the Veteran served on the USS 
Tripoli, which according to ships logs sailed in the waters 
offshore the coast of South Vietnam, may be favorable to his 
claims.  His complete personnel records are not in the claims 
file and need to be obtained to determine all of his duty 
stations during his service in the U.S. Marine Corps, 
specifically to corroborate his service on the USS Tripoli.

With respect to the diabetes mellitus service connection claim, 
the Veteran primarily contends exposure to herbicides and 
pesticides during his recruit training in Parris Island, South 
Carolina, as his cause for diabetes mellitus and non-Hodgkin's 
lymphoma.  He submitted a list of all the chemicals used at 
Parris Island, South Carolina from July 1971 to January 1974, 
which he indicated he obtained through a Freedom of Information 
Act (FOIA) request.  

He also submitted statements and testimony that he was exposed to 
herbicides and pesticides at Parris Island in June 1972.  He 
recalled watching trucks come through the compound with large 
defoggers putting up huge clouds of smoke every morning for 
killing the insects.  He submitted private opinions in June 2002 
and September 2003 noting that exposure to herbicides and certain 
pesticides during service could be responsible for his malignancy 
and diabetes mellitus, according to the National Academy of 
Science.

Alternatively, the Veteran contends that his non-Hodgkin's 
lymphoma and diabetes mellitus type II is related to his exposure 
to jet fuel and solvents during his service as a military 
aircraft mechanic in the U.S. Marine Corps or the jet fuel and 
solvents he was exposed to as a track vehicle mechanic with the 
U.S. Army National Guard.  His personnel records confirm that 
these were his military occupational specialties.
 
The record shows that the Veteran was diagnosed with non-
Hodgkin's lymphoma in 1995 and diabetes mellitus in 1996.  Given 
that he has submitted evidence he indicates is from a FOIA 
request denoting a list of chemicals used at Parris Island during 
his service there and he has submitted private opinions that his 
exposure to herbicides and pesticides during his service might be 
the cause of his non-Hodgkin's lymphoma and diabetes mellitus, a 
medical opinion should be provided to determine whether there is 
any relationship between the current non-Hodgkin's lymphoma and 
diabetes mellitus and his service.

Last, the record shows that the Veteran has been awarded SSA 
disability benefits and he testified that this was due to non-
Hodgkin's lymphoma.  As the information associated with the SSA 
benefits may be relevant to the service connection claim for non-
Hodgkin's lymphoma, this medical evidence should be obtained.  
See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a copy of the Veteran's personnel records for 
his service in the U.S. Marine Corps from April 1972 to 
January 1976, including a list of all ships he served on.  
If the records are not available, that should be noted in 
the claims file.

2.  Obtain copies of the Veteran's SSA disability records 
with the decision and supporting documentation pertaining 
his non-Hodgkin's lymphoma.  If the records are not 
available, that should be noted in the claims file.

3.  Schedule the Veteran for an examination to determine 
the following:

(a)  whether non-Hodgkin's lymphoma and diabetes mellitus 
are at least as likely as not (i.e., 50 percent chance or 
greater) related to the list of herbicides and pesticides 
the Veteran submitted per a FOIA request for Parris Island, 
South Carolina, from 1971 to 1974; he claimed exposure in 
June 1972.

(b)  whether non-Hodgkin's lymphoma and diabetes mellitus 
are at least as likely as not (i.e., 50 percent chance or 
greater) related to any exposure to jet fuel and solvents 
during his service as an aircraft mechanic in the U.S. 
Marine Corps or service as a track vehicle mechanic in the 
U.S. Army National Guard.

A rationale for all opinions must be provided.  The 
claims file must be reviewed in conjunction with the 
examination.

In this regard, if the examiner concludes that there is 
insufficient information to provide an etiologic opinion 
without result to mere speculation, the examiner should 
state whether the inability to provide an opinion was due 
to a need for further information (with said needed 
information identified) or because the limits of medical 
knowledge had been exhausted regarding the etiology of the 
disorders.  

4.  Thereafter, any additional development deemed necessary 
should be conducted.  If any of the benefits sought remain 
denied, issue the Veteran and his representative a 
supplemental statement of the case and allow for a 
reasonable period to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


